Moratorium on the death penalty (debate)
The next item is the Council and Commission statements on the moratorium on the death penalty.
Mr President, ladies and gentlemen, what I have to talk to you about today is one of the most fundamental components of the European Union's policy on human rights, and the many motions for a resolution tabled by the various groups in your House indicate just how live an issue this is.
Taking as its basis the guidelines for the EU's policy in respect of third states and the death penalty as adopted in 1998 by its Council of Ministers, the European Union is campaigning worldwide for the abolition of the death penalty under all circumstances, and the declaration of moratoria has for some years been a consistent feature of that campaign - albeit not as its main objective, but as an intermediate stage on the way to the practice's abolition once and for all.
The European Union will continue its policy of protection for human rights under German Presidency and will therefore be arguing forcefully for moratoria on the death penalty and for its permanent abolition.
That means that we will, on the one hand, continue to pursue the debate on the issue of principle - not only on bilateral contact but also in multilateral fora, the United Nations in particular - whilst also, on the other hand, continuing to be pro-active in approaching those countries that are at a turning point - that is to say, those in which either positive or negative trends are perceptible as regards the death penalty - and to bring influence to bear on them by means, that is, of very definite demarches in many urgent individual cases.
I am aware that your House has been a constant advocate for this policy and am glad to be able to say that we have already, together, achieved a great deal. The fact that, in something like two-thirds of the world's countries, the death penalty has been legally abolished or is in practice a dead letter is attributable to the sustained efforts of all active campaigners against the practice, and I am happy to be able to stress that active involvement in the Council Europe has played its part. Thirty-three states have now ratified the 13th additional protocol to the European Convention on Human Rights, the effect of which is to outlaw capital punishment even in time of war.
I would also like to mention, however, that there are still too many states - numbering 66 - that continue to carry out executions, along with some regrettably retrograde trends when it comes to the observance of moratoria. This is why it is so important that we should be unstinting in our efforts and should aim our arguments for the abolition of the death penalty at international fora and elsewhere.
The European Union submitted resolutions to this end to the Human Rights Commission from 1999 until the Commission's dissolution in 2005, and, over that period, it proved possible to secure stable majorities in favour of them. Since that body was dissolved, we have had to seek new ways of moving the debate on the abolition of capital punishment forward, although it has to be said that, since there are no easy answers to this, our actions have to be very well thought-out if - and this is a priority - we are to avoid being obliged to retreat from positions already secured.
On this line there has, up to now, been firm agreement in the European Union, but we have, up to now, refrained from putting a resolution to this effect to the UN General Assembly in view of the continued high risk of it not being supported.
Instead, on 19 December, at the European Union's initiative, and for the first time ever, a unilateral declaration against the death penalty was put to the General Assembly, and it is important to note that it was supported by 85 states from all parts of the globe. Encouraging though this result is, it does also confirm that the chances of a resolution from the EU meeting with success in the General Assembly cannot as yet be seen as 100% certain.
What, then, is to happen next? It is clear to all partners in the European Union that we want to continue to actively promote the cause of the campaign against capital punishment, at the United Nations and elsewhere, but I would, at the same time, like to make it clear that this is still a very difficult area, and so any campaign against the death penalty will only meet with success if the European Union's actions are step by step and well thought-out.
Our watchword should continue to be that the possibility of a new EU initiative's failure should be excluded as far as possible, for a defeat for the European Union would be a victory for the advocates of the death penalty and hence a reversal in the fight against this inhumane mode of punishment, something that we do not want and must not allow to happen. I believe that we will also find supporters. It is for that reason that some of the principal players among the non-governmental organisations, Amnesty International being one of them, advise against precipitate action and are reminding us that insisting again on this subject being debated in the General Assembly of the United Nations could turn out to be counter-productive for the European Union.
Agreement was therefore reached at the General Affairs Council of 22 January that we would first devise a well thought-out approach that would progressively enable us to present our concerns more effectively to the United Nations. The ambassadors in New York and Geneva were therefore mandated to do everything possible, and without delay, to bring forward a debate at United Nations level.
It will also be necessary to draw on the experience and current estimates of the relevant NGOs as to what further steps to take in combating the death penalty at UN level.
This will then enable the Presidency of the Council to make proposals in February to the EU partners as to further action. This I regard as a first and important step, and I hope that we will find others willing to support us in this course of action.
(Applause)
Member of the Commission. Mr President, I also welcome this opportunity to exchange views on the issue of the death penalty and on the means to promote the universal abolition of this odious practice.
As you know, the abolition of the death penalty worldwide represents a key objective of the external human rights policy of the European Union, and I am personally committed to seeing the EU continue to play a lead role, as we have just heard, in this global effort. Since all of us here agree on the ultimate goal of our action in this field, namely universal abolition, I wish to provide some thoughts on this process of abolition and on the means to reach our common goal.
Firstly, let us not forget that the experience of abolition on the European continent has been a slow, often tortuous and protracted process, which has been, for most of our Member States, driven by a combination of strong political leadership and a mature level of development of human rights protection, the rule of law and democratic institutions. With some notable exceptions, including the United States of America and Japan, the global map of abolitionist countries also closely follows that of democratic pluralism. Visionary leadership and political courage are key to abolishing the death penalty. These efforts often need to be bolstered by a dynamic and open nationwide debate to ensure that the ultimate political decision to abolish the death penalty in a country is also a permanent one.
In the Philippines, and to some extent Kyrgyzstan, the recent abolition of the death penalty was precisely the result both of remarkable courage on the part of the political leadership and a profound nationwide debate, which witnessed wide participation from civil society actors - which has been mentioned - and institutions. In the United States of America, there are also some encouraging trends in some states, like New Jersey and Maryland.
On the other hand, it is not excluded that a country falls back into the practice of death penalty as we, unfortunately, have witnessed in Bahrain and need to fear in Peru. And in many other countries our appeals to abolish the death penalty have fallen on deaf ears until now.
The execution of Saddam Hussein and his henchmen has now sparked a renewed debate on the death penalty. The horrific videos of his undignified end upset even some supporters of the death penalty. But let us not forget that every year thousands are executed, most of whom are certainly somewhat better people than Saddam and many are even innocent. Their deaths should outrage us even more!
While evidently the abolition of the death penalty in any country is, to quote Robert Badinter, 'a victory of humanity over itself', one must remain realistic as to the influence of external actors, such as the European Union, in this process, because this process remains first and foremost a domestic one.
This is not to say that the European Union will sit on the fence. On the contrary, the EU has been and will remain at the very forefront of international efforts, notably at the United Nations, as was mentioned, to fight the death penalty. Last December, the EU presented a Declaration on the Death Penalty at the UN General Assembly, which received the support of a record 85 states. In line with our guidelines on the death penalty, the European Union has carried out numerous demarches on individual death penalty cases, including in countries such as the United States of America, Iran and Indonesia, and will continue to do so in the future. The EU is also the leading source of funding for abolitionist projects run by civil society, and over the past ten years, we have spent over EUR 15 million supporting such projects around the world.
The European Parliament and civil society actors have traditionally played a crucial role in both supporting the abolitionist efforts of the European Union and in stimulating the debate on the means to enhance our policy. It is of prime importance to listen carefully to those voices when discussing possible initiatives in various international forums, as the Council is currently doing.
This has certainly been illustrated most recently by the Italian proposal for a universal moratorium on the death penalty at the UN General Assembly. Without prejudging the final outcome of this process of reflection, I wish to share three observations made by abolitionist actors on the moratorium which have struck me as relevant for feeding today's discussion.
While representing a key element in the EU's strategy towards universal abolition, leading NGOs have stressed that a moratorium is not a panacea. They claim it is by essence fragile, reversible and must be followed by abolition in law. They refer to the example of Kyrgyzstan, where the regularly extended moratorium on executions has not prevented the number of prisoners on death row from increasing. I think we need moratoria that hold firm.
Secondly, some NGOs underline the fact that the moratorium is one abolitionist tool among others. I agree that, in this context, the promotion of the Second Optional Protocol providing for abolition, the support for legal counselling for death row convicts and other efforts have to be included in our toolbox. Hence, we should avoid the current discussion on the moratorium to eclipse the fact that abolition is a multi-faceted process.
Lastly, when bringing the issue back to the UN General Assembly, we need to be cautious as to the possible outcome. It is paramount to secure a positive result. We need to be alive, however, to the risk of an ambiguous or even a counterproductive outcome - and the Council Presidency has alluded to it - given international divisions on this subject. Failing in such an effort could have negative consequences which will be difficult to repair. Therefore, we need to assess the situation and possible scenarios thoroughly before moving.
In conclusion, I wish to underline the importance of maintaining a common EU approach towards the universal abolition of the death penalty. The Commission will spare no efforts to work with the Presidency and Parliament to this end.
on behalf of the PPE-DE Group. - (ES) I believe that Commissioner Ferrero-Waldner's words clearly indicate the model of Europe we want to see: a Europe of values.
If I had briefly to paint a picture illustrating what the European dream has been over the years, I would have no hesitation in stating at this sitting, Madam President, that the idea of Europe represents a permanent call for peace, understanding, harmony and solidarity; and that, in addition to a legitimate vision of Europe, such as the Europe of financial perspectives, the Europe of the tangible, the Europe of net balance and net contributor, I believe that there is a higher vision of Europe, which is the Europe of values.
It is precisely within this context and in accordance with this vision of a Europe of values that this initiative is seeking a universal moratorium on the application of the death penalty.
It must be of a universal nature, because fundamental rights, and the right to life in particular, must not be preached for one region, one country or one continent, but they must clearly be of a universal global nature.
We must therefore celebrate the fact that, in 2005 and 2006, a whole series of countries, such as Liberia, Mexico, the Philippines and Moldova, have decided formally to abolish the death penalty. I believe that we must continue to work tirelessly to ensure that the seventy countries that still apply the death penalty join the 128 countries that no longer apply it.
Madam President, I would like to say that, if the European Union is to preserve that moral and ethical leadership that it has been exercising, it is essential that we fight to ensure that democracy, the rule of law and respect for fundamental rights, and in particular the right to life, prevail in all regions of the world, this year and over the years to come.
Madam President, ladies and gentlemen, the resolution on which we will vote tomorrow and this evening's debate situate the European Parliament in that international movement that is appealing to the United Nations General Assembly to adopt a resolution for a universal moratorium, which is a first step towards the general abolition of the death penalty from the statute books of every country.
As has been said, we would like the Council of Ministers to actively commit itself to achieving this objective; the Presidency is very committed, and we hope that this point remains one of the priorities of its term of office. The same commitment has been made by the Council of Europe and the European Commission.
From what she has said, Mrs Ferrero-Waldner does not actually seem to me to be very convinced of the fact that, as a first step, we need to go through a moratorium. I, on the other hand, would emphasise this point, and I would ask Mrs Ferrero-Waldner: Would not going through a moratorium bring abolition any closer? I do not think so: this could therefore be a first step, not least because the European Union, in its international relations, could bring to bear the extensive relations it enjoys in the context of the neighbourhood policy, the association agreements and the strategic partnership, and, in my opinion, Europe's political parties could also do their best within international forums to ensure that their organisations put pressure on the participating countries.
I believe that the aim is to banish the death penalty from the statute books of every State, an act that would, among other things, help to ensure that the United Nations enjoys a reputation for being an institution that safeguards universally recognised rights.
Madam President, ladies and gentlemen, I shall confine my speech to a statement and a note issued this morning by the German Presidency. Word for word, the note reads: 'the German Presidency calls on the governments concerned to introduce a moratorium on the death penalty with immediate effect'. I am reading the note from the German Presidency. This is precisely our position.
I think I am right in saying that Mr Barroso also issued a statement fully supporting the Italian initiative, the aim of which is to have a proposal for a moratorium drafted within the current UN General Assembly. This proposal will undoubtedly win through: as far back as 1999 there was an absolute majority in favour of a resolution, which was not tabled.
Faced with the enthusiasm that we are seeing throughout the world right now for our initiative - that of the European Parliament, of the chairmen of our groups, the initiative that was pre-announced very specifically in Strasbourg by Mr Watson and other Members - I therefore do not understand - or, rather, I understand only too well - how it is possible to stall, at a time when France is taking the incredible step of highlighting the abolition of the death penalty with a change to its Constitution; when Rwanda is also doing so; and when, just yesterday, Kyrgyzstan did so. Statements are coming in from everywhere - from Syria, from Lebanon - in support of our position. I believe that, in the future, the European Parliament, like the Council of Europe before it, will lead this movement.
To conclude my speech, Madam President, I should like to point out that, 60 years ago, there was a Rome-Berlin axis. I was 10 years old, and I remember it well. It happens today that, with the coming-together of the German Presidency, the Italian initiative and the very recent French initiatives, a new situation is emerging: I believe that it is historically important that in a certain way Berlin and Rome are now taking a definite stand, with no hypocrisy or fear of winning, because there are too many people here who are scared of winning, not losing.
Madam President, last week, during the debate on the Benghazi case, we stated our total opposition to the death penalty under any circumstances. It is now important to reaffirm this principle, which is enshrined in Article 2 of the Charter of Fundamental Rights.
The Union has always advocated the abolition of the death penalty, and has even gone so far as to make it a condition of accession and a key principle of its foreign policy. Moreover, guidelines were adopted in 1998, and civil society projects are regularly funded under the European Initiative for Democracy and Human Rights. This effort has been rewarded: the number of executions in the United States has gone down, and in countries like Mexico, Liberia, the Philippines and Moldova, the death penalty has been abolished.
The same is not true everywhere, however. Some US States have extended the scope of the death penalty to other crimes apart from murder; in Singapore, a person is still automatically sentenced to death for carrying 15 grams of heroin, and China still executes more people than any other country. In addition, there are countries like Iraq and Afghanistan, which have reinstated the death penalty. Peru almost did likewise in the name of combating terrorism, but fortunately this did not happen.
Against this backdrop and ahead of the developing world congress [against the death penalty], the EU must be extra vigilant. The international groundswell of opinion in favour of a universal moratorium on the death penalty should be addressed within the framework of a pro-abolition policy. Ensuring the ratification of the second protocol to the International Covenant on Civil and Political Rights aimed at abolishing the death penalty should therefore be one of the Union's priorities. It is crucial that France, Latvia and Poland, which have yet to ratify the protocol, do so at the earliest opportunity.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, 'No one shall be condemned to the death penalty, or executed. No one may be removed, expelled or extradited to a State where there is a serious risk that he or she would be subjected to the death penalty, torture or other inhuman or degrading treatment or punishment.' This is what is laid down by the Charter of Fundamental Rights of the European Union and this is what makes me - indeed, I believe, makes us - proud to be part of the European Union. It is the upholding of human dignity; it is realising that no one can rule another person's life and that there should be no revenge, only justice. This should be true for all courts, including military ones.
Too many countries still have the death penalty, and they include not only large countries such as China, but also the most important military and democratic power - the United States - which has still not been able to leave its Wild West culture behind.
I hope that the Congress against the Death Penalty being held in Paris, in which we, as Parliament, will take part, will be a further step on from the moratorium on the way to abolishing the death penalty and eradicating poverty around the world. I also hope that the people who take to the streets of Paris will be a warning to all those who, even in Europe, are thinking of bringing back the death penalty. In any event, it is these street protests that will lead to the UN's approving the moratorium in full.
on behalf of the ITS Group. - (NL) Madam President, countries where capital punishment still exists do not deserve to be part of the civilised world, no matter whether these countries are Islamic, where adulterous women are stoned, the America of Bush, India, the world's largest democracy, or Communist China. I will therefore not hesitate to back the plea for a worldwide moratorium. One judicial error, the life of one innocent, is enough to write capital punishment off as barbaric. Allow me, though, to add two observations.
Respect for life should not stop a constitutional state from giving serious offenders effective and irreducible penalties of 30 years, or lifelong imprisonment for that matter. This condition must, and indeed can, underpin the public's consensus against the death penalty. This consensus will not come about unless our citizens, who are increasingly faced with the most brutal forms of crime, add their voice to the worldwide abolition of capital punishment.
Secondly, some opponents of capital punishment should display a certain degree of consistency. For example, on a recent friendly visit to China, which is a single-party state, the French Socialist Presidential candidate sang the praises of the efficiency of the Chinese justice system. This efficiency involves the families of the thousands of people who have been sentenced to death every year being presented with the bill for the bullets that killed the victims, but Ségolène Royal did not spare a thought for them. After all, they do not bring in the contracts, because the commercial interests of major enterprises in China must be protected, and that is when some European opponents of capital punishment go all quiet all of a sudden. If Europe wants to retain its credibility, it should exert pressure on countries such as China, whatever the political or commercial cost.
(IT) Madam President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. The execution of Saddam Hussein has put the spotlight back on the debate on the death penalty, a debate that is absolutely timely, although it must not be used for tactical purposes and, above all, it must not be a subject that is raised on and off. This is first and foremost a battle of civilisation and progress.
We do not just have here an essential guarantee for individuals, a request for the inviolability of individuals to be further strengthened; we are also faced with an historic and universal need, a global milestone and focal point for 21st-century civilisation.
It has been said, and I agree, that, after the abolition of slavery in previous centuries and the ban on torture, the right not to be killed following a court ruling should be another common denominator, a new and inalienable dimension of humankind that makes a community of us all. Today, this Parliament is sending out the first clear message along these lines.
Mr President, I want to support the strong calls from this Parliament today - and the campaign outside Parliament - for a worldwide moratorium on executions to be established unconditionally through a resolution of the UN General Assembly.
For many years, the EU has maintained as a main pillar of foreign affairs and human rights policy the objective of ending the use of the death penalty globally. We have had some success, particularly as part of our neighbourhood strategy. Today's initiative is an ambitious attempt to raise the profile of the debate on the death penalty to a UN level and to have an impact on the 66 countries that have already been referred to that still use the death penalty. It is important to note that working towards achieving a moratorium on the death penalty should always be linked to achieving an eventual abolition through legislation, as previous speakers have pointed out.
The pragmatic first step is a call for a moratorium, but we must always look at ways to promote abolition where possible. Looking at what we can do here in the EU from a policy perspective, I would urge the Council to review and update the guidelines on the death penalty, which date back to 1998, so that new elements and strategies that have developed since then can be taken into consideration. The Third World Congress on the Death Penalty, which is to be held soon in Paris, may be a good opportunity to do just that.
To date, the EU's proactive policy on the death penalty has produced some positive results. For example, recently, the success of strong EU representations in Peru to recent proposals to extend the death penalty to that country, in violation of the Peruvian Constitution and the American Convention on Human Rights, needs to be acknowledged and welcomed. The EU stance did have an impact on the Peruvian Congress in its rejection of draft legislation. So the EU has shown that it can be a key influence on national policy towards the death penalty, and we should not be afraid to use that influence.
(ES) Madam President, yesterday, Robert Wilson, of 24 years of age, was sentenced to death by a jury in New York. This is the first death sentence to be handed down in that State for 50 years.
This is another tragic example of the current threat to the universal values that we are all defending here today, despite the very significant progress that has been made in countries such as Liberia, Mexico, the Philippines and Moldova.
We must, however, continue to fight to ensure that others, such as China, with around two thousand official executions per year - eight thousand, according to unofficial data - join the global moratorium and suspend their executions.
We must support Iranian civil society, which is rising up against the death penalty. Iran has one of the highest numbers of executions: 177 in 2006. Furthermore, it has broken the moratorium on stonings and it currently has six women sentenced to death by stoning.
Above all, we appeal to the United States, a country whose decisions have an immense impact on global politics, to support the Italian initiative to establish a universal moratorium on the death penalty which will be approved - with this Parliament's support, I hope - in the United Nations General Assembly.
As other speakers have said here today, the moratorium is a first essential step towards abolition. This is probably one of the most important challenges facing the human race at the beginning of this century.
Madam President, worldwide, 20 000 people are on death row waiting to be killed by their own governments. Sadly, over 3000 of these are in the United States. I do not single the US out because it is the worst - that is China, with 80% of executions - but because we have hope of the Americans. The great prize would be for a change of mind in the United States and the signs are there. The number of executions in the states of the US has dropped dramatically since 1999: there were 277 in that year, and 128 in 2005. Twelve states have now abolished the death penalty, not including Texas, which clocks up an unimpressive one-third of the 1100 executions in the US in the last 30 years.
I think the Commission and the Presidency need to be more proactive and less hesitant in seeking a moratorium and abolition worldwide through a UN General Assembly resolution. As in some other areas of human rights policy, like extraordinary rendition and war-on-terror abuses, the EU is not always as effective in putting its principles into practice as Parliament would wish.
(EL) Madam President, as we speak, all the Member States of the Union have ratified the sixth protocol to the European Convention on Human Rights concerning the abolition of the death penalty. We also nourish the hope that it will be abolished both by law and in practice in all the countries of the world - be it in times of peace or in times of war - with the result that there will be an improvement in respect for human rights and human dignity will be reinforced, as the Council and the Commission emphasised today.
Allow me, however, to ask you if you were concerned about the human rights and dignity of the dictator Saddam Hussein and his fellow detainees, who became food for the entire world's voyeurs. Is this the role of the European Union as a global stability factor?
What can you say about the statements by the British foreign secretary, Mrs Becket, who emphasised that Hussein simply got what he deserved and that justice was done?
What are European citizens supposed to believe when they read the condemnatory statements by the Council, on the one hand, and hear the derisory comments by the ministers in it, on the other? We need to get our act together, because we are ultimately just fooling ourselves.
Madam President, I must say that the arrogance of this EU knows no bounds. Not satisfied with dictating to Member States that they must not avail of the ultimate deterrent - the death penalty - it now wishes to dictate to the rest of the world.
Awful as the fate of the Bulgarian nurses in Libya is, and while this House should be vigorous in protesting against their situation, it does not justify us demanding a global ban on the death penalty. Wrongful imprisonment is intolerable, but it does not lead rational people to oppose all imprisonment. No, I say that if there is a fair, transparent, human rights compliant judicial system, with a reliable appeal process, then a sovereign nation state is perfectly entitled to deploy the death penalty for capital crimes, if that is the democratically expressed wish of its people. They, not we, have the right to choose what is right for them.
(IT) Madam President, I am delighted to take the floor because, among other things, I come from Tuscany where, for the first time in history, on 30 November 1786, capital punishment was abolished. I am also moved to point out that, in 1987, I, together with Amnesty International and the Italian Movement for Life, succeeded in having the death penalty of Paula Cooper, a 16-year-old black girl, commuted in the United States. She later came to thank me.
I am also pleased to point out that, as an Italian Member, I proposed and achieved the legal abolition of the death penalty in the military code of war, which is the reason for my in-depth thoughts on the matter. I take an optimistic view of human history which, in spite of everything, is a struggle for goodness, a struggle that is spurred on by an ever more obvious and decisive value: the dignity of each and every human being. So great is this dignity that it cannot be graded, and thus it determines the equal status of everybody, no matter what kind of life they lead. Dignity is also indestructible: not even the hands of a criminal can wipe away the traces of dignity from the face of the very man who has committed the crime.
No one can take away a person's life and dignity, not even individual States. That is the real reason why the death penalty must be abolished. All the other practical reasons, of which I am only too aware, may meet with objections, but not this one. A Europe that seeks to base its identity not only on competition and the market, but also on dignity and human rights, cannot keep quiet.
Right now, I do not want to talk about inconsistencies. The time will come when human dignity and the associated right to life extend their persuasive powers to other areas of human life where they are now sadly being overshadowed, even within our Union: the most symbolic areas of poverty and human alienation, which are to be born and to die.
(ES) Madam President, rejecting the death penalty is not a question of moral superiority, nor of lecturing anybody, nor of collective pomposity on the part of Europe. It is consistent with a basic belief in human dignity, many years' experience of the utter pointlessness of capital punishment and fear of the serious and perfectly well-documented risk of its being applied unjustly, even if in only one specific case (and there have been many of them, regrettably).
Europe must apply itself to what is possible, without forgetting the ultimate objective. What is possible is to demand a moratorium courageously, throughout the world, beginning with our closest partners, without forgetting - I would insist - the ultimate objective, which would be the global abolition of the death penalty.
We must protest against the death penalty, but that must include the death penalty on Saddam Hussein as well as the death penalty on the person sentenced in the United States, following a trial with practically no defence, for a crime he committed when he was under-age.
Those death sentences, Commissioner, must be condemned just as vigorously as the death sentence on Saddam Hussein; we must not have double standards, because if what we are advocating is to fight the death penalty, those more or less anonymous prisoners who have had practically no right to defence deserve our support even more than a criminal such as Saddam Hussein.
(PL) Madam President, the political, religious and legal debate on whether or not to apply the death penalty has been under way for decades and will continue into the future. The famous writer Albert Camus spoke out against it in his time, and Robert Badinter, a former French Justice Minister, led a legal battle at European level for many years. As a rule, strong ethical arguments are adduced in heated debates of this nature, and references are made to the inalienable right to life. Horrifying statistics about the number of sentences carried out in countries such as China or India are also quoted. The largest democracy in the world, the United States, is placed in the dock. Catholics opposed to the death penalty and those in favour of it contrive to base entirely contradictory arguments on the same sources, namely the Gospels, the Catechism and Papal encyclicals. It is very difficult to justify to the families and loved ones of people, often children, who have been cruelly murdered that the death penalty should not be applied to those responsible for the crimes. At such times, people's emotions incline them to desire a very different outcome.
I hail from a country that suffered under the iron rule of Hitler's totalitarian Nazi regime and later under Soviet Communism. I would like to point out that use of the death penalty is a key feature of each and every dictatorship. When I look back at events in my country, Poland, during the period to which I previously referred, I see how whole legions of Poland's finest sons and daughters were murdered, following sentences handed down by Communist kangaroo courts. Having considered both sides of the argument concerning the death penalty, I am bound to say that its abolition is essential in order to curb the madness of fanatics prepared to use the legal system to eliminate their opponents. The most the fellow citizens of these murdered heroes can do years later, once freedom has been restored, is to put up monuments in their honour.
This is what I have learnt from the history of my parents' and grandparents' generations and also of my own. Only one of the 1 500 death sentences carried out in Poland during the Stalinist period involved a common criminal. The price of restricting the actions of dictators of various political hues may well be that, instead of being guillotined, offenders who deserve this ultimate punishment will have to spend the rest of their lives in prison, without the opportunity of parole. If that is the case, I believe it is a price worth paying, however painful it may be to do so.
(LT) - 'The death penalty is the most offensive method of killing, because it is done with the approval of the community.' These words of George Bernard Shaw, pronounced almost a century ago, are being endorsed by an ever-increasing number of people and a majority of countries. Unfortunately, the natural human right to life is still ignored by 68 countries. The death penalty is most often implemented not only in Asia, but also in the United States. The execution of Saddam Hussein, I would say, has become a display of impotence. We are now presented with an exceptional opportunity to work hand in hand with the Italian Government to seek abolition of the death penalty in every country of the world. Opposition to the death penalty is one of the values that unites EU countries; therefore, the Union's voice carries weight. The United Nations General Assembly will, I hope, support the proposed moratorium on the implementation of the death penalty, and its abolition should be the ultimate goal. At the same time, it is essential to condemn the statements of some official representatives of the new EU countries about the possibility of legitimation of the death penalty. World public opinion needs to be channelled in the European direction.
(PL) Madam President, Article 1 of Additional Protocol No VI to the European Convention for the Protection of Human Rights and Fundamental Freedoms reads: 'The death penalty shall be abolished. No one shall be condemned to such a penalty or executed'. This protocol was laid down back in 1983, and underpins the thinking and actions of the Member States of the Union. It is also the stance adopted by most Members of the Council of Europe. Essentially, these are European standards for the protection of human rights. The question as to whether the abolition of the death penalty is only relevant to Europe is a rhetorical one. Clearly, the answer is no. Every individual has but one life and that life deserves to be protected. We must therefore support a UN moratorium on the death penalty. We are aware that the death penalty is rooted in a culture of revenge and retribution from which mankind needs to break free. It is very easy to delete the death penalty from criminal codes. All that is required is the legislators' will to do so. It will be much more difficult for us to detach ourselves from it at an emotional level, to recognise it as an unethical penalty and banish it forever from human consciousness. However, we must be aware that if we fail to do so, we shall have to go on asking ourselves whether, in the 21st century, man can continue to kill his fellow man in the name of the law.
(PL) Madam President, the European Union has consistently advocated a ban on the application of the death penalty since 1998. In October 2003, the European Parliament adopted a resolution calling on the European institutions and Member States of the Union to put pressure on the UN General Assembly to declare a moratorium on the implementation of the death penalty. The European institutions and Member States of the Union must ensure that the issue of the death penalty is dealt with again at the current UN General Assembly. Acting on behalf of the European Union, the Member States must aim at tabling a draft resolution on a general moratorium on the implementation of the death penalty, with a view to its abolition. They should garner maximum support for this resolution amongst the Member States of the UN. The European institutions and Member States of the Union should do all in their power to secure, as soon as possible, a favourable outcome in a vote at the current UN General Assembly.
(EL) Madam President, the fact that broad agreement between the political party has prevailed in today's debate confirms that the European Parliament can act as the guarantor of European democratic civilisation and for the protection of human rights, human dignity and the right to life.
It has been proven that the death penalty not only does not prevent crime, but also feeds hatred and violence. The civilised world cannot respond to the barbarity of a criminal act with the barbarity of death.
We welcome the initiative by Mr Prodi's Italian Government and the backing being given to it by the president of the Socialist International, Georgos Papandreou. All the Member States of the European Union should certainly ratify the voluntary UN protocol, the 13th protocol to the European Convention on Human Rights. I would say, however, that the Member States should incorporate a provision abolishing the death penalty in their internal constitutional order.
To close, I should like to say that we should not overlook the fact that today in European society there is a large percentage of citizens who are still in favour of the death penalty and, as such, we must also work in this direction, together with the European Commission, with programmes working through democratic consultation to convince European society.
President-in-Office of the Council. - (DE) Madam President, Commissioner, what has become apparent from this debate is how great a consensus exists as regards what is one of the most fundamental objectives of the European Union's policy on human rights. Frequent reference was made in it to the Italian initiative, about which there must be no misunderstanding. When talking about this initiative, we are not talking about the 'whether' of it, or about what it is intended to achieve, but rather about the 'how', 'where', and, of course, the 'when' of it, in other words about the procedure rather than the substance.
You, Commissioner, made that very clear earlier on. At the General Assembly on 19 December last year, a unilateral declaration was read out, and 85 states endorsed it; encouraging though that is, we must also, on the other hand, consider and bear in mind the question of whether our objective is capable of being achieved at all in view of the fact that, to date, this declaration has gained the support of only 21 out of 47 members of the new Human Rights Council in Geneva. To put it bluntly, we do not yet have a majority for it.
The situation in the United Nations' third committee is similar. As I said in my statement earlier, there are now various fronts on which we have to take the initiative. The General Affairs and Foreign Relations Council, too, has come up with a strategy for achieving the goal to which all of you, in your interventions, have referred, and, although we do not at present know when we will be able to implement it, I can assure you that we will support you in your efforts; that is something on which we, the Commission and the Presidency are agreed, for we too are endeavouring to do away with capital punishment for ever.
Madam President, I endorse what the President-in-Office Council has just said. I think there is widespread consensus in this House and between all the EU institutions on the substance of today's debate and where we want to go, but sometimes we have to see what the next tactical step is.
I want to clarify that the Commission is certainly favourable to the introduction of a moratorium as an important intermediate step towards the complete abolition of the death penalty. We of course support the Italian initiative and Parliament's motion for a resolution, but we have to see - and this is at stake - the tactical nature. How can we ensure that the planned UN General Assembly initiative will be successful? We need to ensure very good preparation. We have to reach out to all the UN members, and we need pertinent timing for the launch of the initiative of such a worldwide moratorium.
We are also quite active not only at UN level, but also at bilateral level; we try to do that be it in China or Peru. I have, for instance, written to the Peruvian President to express our deep concerns, and hopefully there is still a chance to block it.
I would also like to thank Parliament, because it also has possibilities. It has used them in the past, and maybe it can use them even more by talking to the different delegations. Very often, as I said before, it is a domestic issue, and the more Parliament can talk to parliaments, the better we can influence this.
I have received six motions for a resolution in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11.30 p.m.